Order entered June 11, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01318-CV

                            JOHN TATUM, ET AL., Appellants

                                              V.

                                  JULIE HERSH, Appellee

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-14-04185

                                          ORDER
       Before the Court is appellee’s motion to strike appellants’ combined reply and response

brief. We GRANT the motion and STRIKE appellants’ May 15, 2015 combined reply and

response brief. We ORDER appellant to file, by JUNE 26, 2015, a combined reply and

response brief that complies with rule of appellate procedure 9.4(i)(2)(C). See TEX. R. APP. P.

9.4(i)(2)(C).


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE